DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	The office action is in reference to the Amendments/Response, filed on 8/5/2022.  Claims 9 and 10 have been canceled.  Claims 1-8 and 11-20 are now pending.  
3.	In view of the Response and further consideration, the previous rejections of claims 1-3, 8, 15, 16 and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Toriz et al. (Polymer Composites, vol. 23, no. 5, 806-813, 2002), claims 1-4, 6, 9, 12 and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Jansen et al. (US 2014/0171379) as evidenced by Rencoret et al. (Plant Physiology, vol. 155, 667-682, 2011), claims 1-3, 6, 7 and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Sadeghifar et al. (ACS Sustainable Chem. Eng., 3, 349-356, 2015), claims 1-3 and 11 under 35 U.S.C. 103(a) as obvious over Chodak et al. (Chem. Papers, 40(4), 461-470, 1986), claims 1, 5, 12 and 18 under 35 U.S.C. 103(a) as obvious over Navarrete (US 2005/0058909), claims 10 and 14 under 35 U.S.C. 103(a) as obvious over Toriz et al. (Polymer Composites, vol. 23, no. 5, 806-813, 2002) in view of Capanema et al. (US 2014/0275501), and claim 13 under 35 U.S.C. 103(a) as obvious over Toriz et al. (Polymer Composites, vol. 23, no. 5, 806-813, 2002) in view of Massey-Brooker et al. (US 2016/0374935) are  withdrawn.  
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim Rejections - 35 USC § 102/103

6.	Claims 1-3, 8, 14-16 and 20 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Toriz et al. (Polymer Composites, vol. 23, no. 5, 806-813, 2002) in view of Capanema et al. (US 2014/0275501).
Toriz et al. disclose a composite comprising polypropylene and kraft lignin which is 97% of lignin (meaning 3% of other material) and completely free of all hemicellulosic materials (p. 807, Materials section, Table 1).
However, Toriz et al. is silent on the method of preparing the lignin.
Capanema et al. disclose a biomass comprising hardwood being mixed with water to form a slurry, wherein the slurry was contacted with a supercritical water having a temperature of 360 to 600°C and a pressure of 200 to 600 bar, to provide lignin having high purity ([0002], [0111]-[0113]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this method of preparing the lignin in order to obtain the composition with high purity.  
The case law states that “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
The limitations of claims 2 and 15 can be found in Toriz et al. at p. 807, Blending and Testing section, where it discloses the 170°C.
The limitations of claims 3 and 16 can be found in Toriz et al. at Abstract, where it discloses the polypropylene.
The limitations of claims 8 and 20 can be found in Toriz et al. at p. 807, Materials section, where it discloses the 5-20 microns.

7.	Claims 1-4, 6, 12, 14 and 17 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Jansen et al. (US 2014/0171379) as evidenced by Rencoret et al. (Plant Physiology, vol. 155, 667-682, 2011) in view of Capanema et al. (US 2014/0275501).
Jansen et al. disclose a composite comprising polypropylene and lignin (having less than 5% hemicellulose and substantially no cellulose or lignin having less than 20% of cellulose)  (claim 83, [0175], [0256], [0322], Table 5b).
However, Jansen et al. is silent on the method of preparing the lignin.
Capanema et al. disclose a biomass comprising hardwood being mixed with water to form a slurry, wherein the slurry was contacted with a supercritical water having a temperature of 360 to 600°C and a pressure of 200 to 600 bar, to provide lignin having high purity ([0002], [0111]-[0113]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this method of preparing the lignin in order to obtain the composition with high purity.  
The case law states that “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
The limitations of claim 2 can be found in Jansen et al. at Table 12, where it discloses the 180°C or 200°C.
The limitations of claim 3 can be found in Jansen et al. at [0322], where it discloses the polypropylene.
The limitations of claims 4 and 17 can be found in Jansen et al. at [0033], where it discloses the hardwood.
The limitations of claim 6 can be found in Jansen et al. at [0183], where it discloses the hardwood such as eucalyptus (hardwood consists of guaiacyl and syringyl units, evidenced by Rencoret, p. 67, right column).
The limitations of claim 12 can be found in Jansen et al. at [0033], where it discloses the coating or film.
8.	Claims 1-3, 6, 7 and 19 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Sadeghifar et al. (ACS Sustainable Chem. Eng., 3, 349-356, 2015) in view of Capanema et al. (US 2014/0275501).
Sadeghifar et al. disclose a composite comprising polyethylene and lignin (softwood draft lignin used as the starting material, implying no other material, thus optimized to be pure (more than 80%))  (p. 350, left column, 4th parag., p. 350, right column, 2nd parag.).
However, Sadeghifar et al. is silent on the method of preparing the lignin.
Capanema et al. disclose a biomass comprising hardwood being mixed with water to form a slurry, wherein the slurry was contacted with a supercritical water having a temperature of 360 to 600°C and a pressure of 200 to 600 bar, to provide lignin having high purity ([0002], [0111]-[0113]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this method of preparing the lignin in order to obtain the composition with high purity.  
The case law states that “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

The limitations of claim 2 can be found in Sadeghifar et al. at p. 350, right column, 2nd parag., where it discloses the 170°C.
The limitations of claim 3 can be found in Sadeghifar et al. at p. 350, right column, 2nd parag., where it discloses the polyethylene.
The limitations of claim 6 can be found in Sadeghifar et al. at p. 349, left column, where it discloses the lignin contains guaiacyl and syringyl units.
The limitations of claims 7 and 19 can be found in Sadeghifar et al. at Fig. 5, where it discloses the OIT between 210°C and 260°C.

9.	Claims 1-3 and 11 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Chodak et al. (Chem. Papers, 40(4), 461-470, 1986) in view of Capanema et al. (US 2014/0275501).
	Chodak et al. disclose a composition comprising polypropylene or polyethylene and lignin (Tables 3 and 4).
However, Chodak et al. is silent on the amount of cellulose or hemicellulose.
The relative amount will determine the properties of the composition.  The case law has held that “a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation”.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  Minimizing the amount of cellulose or hemicellulose would increase the purity of the lignin and would result in optimized properties.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to achieve the relative amount of cellulose or hemicellulose via the routine optimization process and thereby obtain the present invention.
However, Chodak et al. is silent on the method of preparing the lignin.
Capanema et al. disclose a biomass comprising hardwood being mixed with water to form a slurry, wherein the slurry was contacted with a supercritical water having a temperature of 360 to 600°C and a pressure of 200 to 600 bar, to provide lignin having high purity ([0002], [0111]-[0113]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this method of preparing the lignin in order to obtain the composition with high purity.  
The case law states that “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
The limitations of claim 2 can be found in Chodak et al. at p. 175, 1st parag., where it discloses the 175°C.
The limitations of claim 3 can be found in Chodak et al. at Table 4, where it discloses the polyethylene.
The limitations of claim 11 can be found in Chodak et al. at Table 3, where it discloses the polypropylene and 0.5 or 1.5 wt% of lignin.

10.	Claims 1, 5, 12 and 18 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Navarrete (US 2005/0058909) in view of Capanema et al. (US 2014/0275501).
	Navarrete discloses a composition comprising polyethylene and grass lignin ([0008]).
However, Navarrete is silent on the amount of cellulose or hemicellulose.
The relative amount will determine the properties of the composition.  The case law has held that “a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation”.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  Minimizing the amount of cellulose or hemicellulose would increase the purity of the lignin and would result in optimized properties.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to achieve the relative amount of cellulose or hemicellulose via the routine optimization process and thereby obtain the present invention.
However, Navarrete is silent on the method of preparing the lignin.
Capanema et al. disclose a biomass comprising hardwood being mixed with water to form a slurry, wherein the slurry was contacted with a supercritical water having a temperature of 360 to 600°C and a pressure of 200 to 600 bar, to provide lignin having high purity ([0002], [0111]-[0113]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this method of preparing the lignin in order to obtain the composition with high purity.  
The case law states that “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
The limitations of claims 5 and 18 can be found in Navarrete at [0008], where it discloses the grass lignin.
The limitations of claim 12 can be found in Navarrete at [0009], where it discloses the membrane (reads on film).

11.	Claim 13 is rejected under 35 U.S.C. 103(a) as obvious over Toriz et al. (Polymer Composites, vol. 23, no. 5, 806-813, 2002) in view of Capanema et al. (US 2014/0275501) as applied to claims 1-3, 8, 15, 16 and 20, and further  in view of Massey-Brooker et al. (US 2016/0374935).
The disclosure of Toriz et al. in view of Capanema et al. is adequately set forth in paragraph 6 and is incorporated herein by reference.
However, Toriz et al. in view of Capanema et al. is silent on the composition being used in personal care.
Massey-Brooker et al. disclose a composition comprising a polypropylene glycol or a copolymer and lignin, to be used as a hand dishwashing or laundry detergent ([0054]-[0055]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this composition for application in personal care such as dishwashing or laundry detergent.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.
Response to Arguments

12.	Applicants’ arguments filed on 8/5/2022 have been fully considered and are not persuasive.  
	Applicant’s argument has been addressed in the rejections above.

Conclusion
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUI H CHIN/Primary Examiner, Art Unit 1762